     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

Michelle Sidney,                              Case No.:

               Plaintiff,

      vs.                                     COMPLAINT

Equifax Information Services, LLC, a
Georgia limited liability company,            JURY TRIAL DEMAND

Trans Union, LLC, an Illinois limited
liability company,

Experian Information Solutions, Inc, a
foreign corporation,

LVNV Funding, LLC, a foreign limited
liability company,

Portfolio Recovery Associates, LLC, a
foreign limited liability company, and

Midland Funding, LLC, a foreign limited
liability company,

               Defendants.



      NOW COMES THE PLAINTIFF, MICHELLE SIDNEY, BY AND

THROUGH COUNSEL, Matthew Landreau, Esq., and for her Complaint against

the Defendants, pleads as follows:



                                          1
  Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 2 of 20




                              JURISDICTION

1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

2. This is an action brought by a consumer for violation of the Fair Credit

   Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).



                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   City of Atlanta, Fulton County, Georgia.

4. Venue is proper in the Northern District of Georgia, Atlanta Division.



                                 PARTIES

5. Plaintiff is a natural person residing in City of Atlanta, Fulton County,

   Georgia.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited

         liability company that conducts business in the State of Georgia;

      b. Trans Union, LLC (“Trans Union”) is a foreign limited liability

         company that conducts business in the State of Georgia;

      c. Experian Information Solutions, Inc. (“Experian”) is a foreign

         corporation that conducts business in the State of Georgia;


                                      2
  Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 3 of 20




      d. LVNV Funding, LLC (“LVNV”) is a foreign limited liability company

         that conducts business in the State of Georgia;

      e. Portfolio Recovery Associates, LLC (“PRA”) is a foreign limited

         liability company that conducts business in the State of Georgia; and

      f. Midland Funding LLC (“Midland”) is a foreign limited liability

         company that conducts business in the State of Georgia.


                         GENERAL ALLEGATIONS

7. LVNV, PRA and Midland (collectively "Furnishers") are inaccurately

   reporting their Tradelines ("Errant Tradelines") with an erroneous notation

   of “account in dispute” on Plaintiff's Equifax, Trans Union and Experian

   credit disclosures.

8. Plaintiff no longer disputes these Errant Tradelines.

9. On March 31, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures and noticed the Errant Tradelines reporting with a notation of

   “account in dispute.” On April 7, 2020, she obtained her Experian credit

   disclosure and also noticed the Errant Tradelines reporting with a notation of

   “account in dispute.”

10.On or about May 21, 2020, Plaintiff submitted separate letters to Equifax,

   Trans Union and Experian requesting that the credit bureaus remove the

   notation of “account in dispute.”
                                       3
  Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 4 of 20




11.Equifax , Trans Union and Experian forwarded Plaintiff’s consumer dispute

   to the Furnishers. The Furnishers received Plaintiff’s consumer dispute from

   Equifax, Trans Union and Experian.

12.Equifax, Trans Union, Experian and the Furnishers did not consult the Credit

   Reporting Resource Guide as part of its investigation of Plaintiff’s dispute.

13.In response to Plaintiff’s dispute, the Furnishers verified to Equifax, Trans

   Union and Experian that its reporting of its Errant Tradelines were accurate.

14.Plaintiff had not received neither of Equifax’s, Trans Union’s nor Experian’s

   investigation results. Therefore, on July 1, 2020, Plaintiff obtained

   her Equifax and Trans Union credit disclosures, while she obtained her

   Experian credit disclosure on July 5, 2020, which showed that Equifax, Trans

   Union, Experian and the Furnishers failed or refused to remove the notation

   of “account in dispute.”

15.As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. §

   1681, et seq., Plaintiff has suffered credit and emotional damages. Plaintiff

   has also experienced undue stress and anxiety due to Defendants’ failure to

   correct the errors in her credit files or improve her financial situation by

   obtaining new or more favorable credit terms as a result of the Defendants’

   violations of the FCRA.


                                       4
   Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 5 of 20




                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                         LVNV

 16. Plaintiff realleges the above paragraphs as if recited verbatim.

 17.After being informed by Equifax, Trans Union and Experian of Plaintiff’s

    consumer dispute of the erroneous notation, LVNV negligently failed to

    conduct a proper investigation of Plaintiff’s dispute as required by 15 USC

    1681s-2(b).

 18.LVNV negligently failed to review all relevant information available to it and

    provided by Equifax, Trans Union and Experian in conducting its

    reinvestigation as required by 15 USC 1681s-2(b) and failed to direct Equifax,

    Trans Union and Experian to remove the notation of “accounts in dispute.”

 19.The Errant Tradelines are inaccurate and creates a misleading impression on

    Plaintiff’s consumer credit file with Equifax, Trans Union and Experian to

    which it is reporting such tradelines.

 20.As a direct and proximate cause of LVNV’s negligent failure to perform its

    duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation, and embarrassment.




                                        5
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 6 of 20




   21.LVNV is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   22.Plaintiff has a private right of action to assert claims against LVNV arising

      under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant LVNV for damages, costs, interest, and attorneys’ fees.



                                    COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                         LVNV

   23. Plaintiff realleges the above paragraphs as if recited verbatim.

   24.After being informed by Equifax, Trans Union and Experian that Plaintiff

      disputed the accuracy of the information it was providing, LVNV willfully

      failed to conduct a proper reinvestigation of Plaintiff’s dispute, and willfully

      failed to direct Equifax , Trans Union and Experian to remove the notation of

      “account in dispute.”

   25.LVNV willfully failed to review all relevant information available to it and

      provided by Equifax, Trans Union and Experian as required by 15 USC

      1681s-2(b).



                                          6
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 7 of 20




   26.As a direct and proximate cause of LVNV’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   27.LVNV is liable to Plaintiff for either statutory damages or actual damages she

      has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and costs she may recover therefore pursuant to 15 USC

      1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant LVNV for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                         PRA

   28.Plaintiff realleges the above paragraphs as if recited verbatim.

   29.After being informed by Equifax, Trans Union and Experian of Plaintiff’s

      consumer dispute of the erroneous notation, PRA negligently failed to

      conduct a proper investigation of Plaintiff’s dispute as required by 15 USC

      1681s-2(b).



                                          7
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 8 of 20




   30.PRA negligently failed to review all relevant information available to it and

      provided by Equifax in conducting its reinvestigation as required by 15 USC

      1681s-2(b). Specifically, it failed to direct Equifax, Trans Union and

      Experian to remove the notation of “account in dispute.”

   31.The Errant Tradelines are inaccurate and creating a misleading impression

      on Plaintiff’s consumer credit file with Equifax, Trans Union and Experian

      to which it is reporting such Tradelines.

   32.As a direct and proximate cause of PRA’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   33.PRA is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier fact together with reasonable attorneys’

      fees pursuant to 15 USC 1681o.

   34.Plaintiff has a private right of action to assert claims against PRA arising

      under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant PRA for damages, costs, interest, and attorneys’ fees.


                                    COUNT IV

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                          PRA

                                          8
  Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 9 of 20




35. Plaintiff realleges the above paragraphs as if recited verbatim.

36.After being informed by Equifax, Trans Union and Experian that Plaintiff

   disputed the accuracy of the information it was providing, PRA willfully

   failed to conduct a proper reinvestigation of Plaintiff’s dispute.

37.PRA willfully failed to review all relevant information available to it and

   provided by Equifax, Trans Union and Experian as required by 15 USC

   1681s-2(b).

38.As a direct and proximate cause of PRA’s willful failure to perform its

   duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

39.PRA is liable to Plaintiff for either statutory damages or actual damages she

   has sustained by reason of its violations of the FCRA in an amount to be

   determined by the trier fact, together with an award of punitive damages in

   the amount to be determined by the trier of fact, as well as for reasonable

   attorneys’ fees that she may recover pursuant to 15 USC 1681n.

WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant PRA for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.




                                       9
   Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 10 of 20




                                   COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       MIDLAND

 40.Plaintiff realleges the above paragraphs as if recited verbatim.

 41.After being informed by Experian and Trans Union of Plaintiff’s consumer

    dispute of the erroneous notation, Midland negligently failed to conduct a

    proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

 42.Midland negligently failed to review all relevant information available to it

    and provided by Experian and Trans Union in conducting its reinvestigation

    as required by 15 USC 1681s-2(b). Specifically, it failed to direct Experian

    and Trans Union to remove the notation of “account in dispute.”

 43.The Errant Tradelines are inaccurate and creating a misleading impression

    on Plaintiff’s consumer credit file with Experian and Trans Union to which

    it is reporting such Tradelines.

 44.As a direct and proximate cause of Midland’s negligent failure to perform its

    duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation, and embarrassment.

 45.Midland is liable to Plaintiff by reason of its violations of the FCRA in an

    amount to be determined by the trier fact together with reasonable attorneys’

    fees pursuant to 15 USC 1681o.
                                       10
    Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 11 of 20




   46.Plaintiff has a private right of action to assert claims against Midland arising

      under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Midland for damages, costs, interest, and attorneys’ fees.


                                    COUNT VI

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       MIDLAND

   47. Plaintiff realleges the above paragraphs as if recited verbatim.

   48.After being informed by Experian and Trans Union that Plaintiff disputed

      the accuracy of the information it was providing, Midland willfully failed to

      conduct a proper reinvestigation of Plaintiff’s dispute.

   49.Midland willfully failed to review all relevant information available to it and

      provided by Experian and Trans Union as required by 15 USC 1681s-2(b).

   50.As a direct and proximate cause of Midland’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   51.Midland is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier fact, together with an award of punitive damages in



                                          11
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 12 of 20




      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees that she may recover pursuant to 15 USC 1681n.

WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Midland for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                   COUNT VII

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EQUIFAX

   52.Plaintiff realleges the above paragraphs as if recited verbatim.

   53.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   54.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   55.Equifax negligently failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information it reported to one or

      more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   56. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      negligently failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.



                                         12
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 13 of 20




   57.As a direct and proximate cause of Equifax’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   58.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.


                                   COUNT VIII

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   59.Plaintiff realleges the above paragraphs as if recited verbatim.

   60.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   61.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   62.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
                                          13
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 14 of 20




   63. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   64.As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   65.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.



      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.

                                    COUNT IX

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY TRANS UNION

   66.Plaintiff realleges the above paragraphs as if recited verbatim.

   67.Defendant Trans Union prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.



                                         14
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 15 of 20




   68.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   69.Trans Union negligently failed to maintain and/or follow reasonable

      procedures to assure maximum possible accuracy of the information it

      reported to one or more third parties pertaining to Plaintiff, in violation of 15

      USC 1681e(b).

   70. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans

      Union negligently failed to conduct a reasonable reinvestigation as required

      by 15 U.S.C. 1681i.

   71.As a direct and proximate cause of Trans Union’s negligent failure to perform

      its duties under the FCRA, Plaintiff has suffered actual damages, mental

      anguish and suffering, humiliation, and embarrassment.

   72.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Trans Union for actual damages, costs, interest, and attorneys’ fees.


                                     COUNT X

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY TRANS UNION
                                          15
 Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 16 of 20




73.Plaintiff realleges the above paragraphs as if recited verbatim.

74.Defendant Trans Union prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

75.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

76.Trans Union willfully failed to maintain and/or follow reasonable procedures

   to assure maximum possible accuracy of the information that it reported to

   one or more third parties pertaining to Plaintiff, in violation of 15 USC

   1681e(b).

77. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans

   Union willfully failed to conduct a reasonable reinvestigation as required by

   15 U.S.C. 1681i.

78.As a direct and proximate cause of Trans Union’s willful failure to perform

   its duties under the FCRA, Plaintiff has suffered actual damages, mental

   anguish and suffering, humiliation, and embarrassment.

79.Trans Union is liable to Plaintiff by reason of its violations of the FCRA in an

   amount to be determined by the trier of fact together with her reasonable

   attorneys’ fees pursuant to 15 USC 1681n.



                                      16
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 17 of 20




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Trans Union for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.



                                    COUNT XI

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN

   80.Plaintiff realleges the above paragraphs as if recited verbatim.

   81.Defendant Experian prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   82.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   83.Experian negligently failed to maintain and/or follow reasonable procedures

      to assure maximum possible accuracy of the information it reported to one or

      more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   84. After receiving Plaintiff’s consumer dispute to the Errant Tradelines,

      Experian negligently failed to conduct a reasonable reinvestigation as required

      by 15 U.S.C. 1681i.




                                         17
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 18 of 20




   85.As a direct and proximate cause of Experian’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   86.Experian is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Experian for actual damages, costs, interest, and attorneys’ fees.



                                    COUNT XII

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN


   87.Plaintiff realleges the above paragraphs as if recited verbatim.


   88.Defendant Experian prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   89.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.




                                         18
     Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 19 of 20




   90.Experian willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   91. After receiving Plaintiff’s consumer dispute to the Errant Tradelines,

      Experian willfully failed to conduct a reasonable reinvestigation as required

      by 15 U.S.C. 1681i.

   92.As a direct and proximate cause of Experian’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   93.Experian is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.



      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Experian for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.


                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: August 31, 2020
                                         19
Case 1:20-cv-03604-CAP-CMS Document 1 Filed 08/31/20 Page 20 of 20




                                     By: /s/ Matthew Landreau
                                     Matthew Landreau
                                     Bar Number 301329
                                     22142 West Nine Mile Road
                                     Southfield, MI 48033
                                     Telephone: (248) 353-2882
                                     Facsimile: (248) 353-4840
                                     E-Mail: matt@crlam.com

                                     Attorneys for Plaintiff,
                                     Michelle Sidney




                                20
